EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with 11 February 2021 on Nicolas Seckel.

The application has been amended as follows: 
In the claims:
Claims 1, 11, and 28 have been replaced as follows:
	
1. A clockwork module including: 
 	- a mobile part including (i) at least a first functional part of a clockwork movement, and (ii) an arbor, the arbor being integral with the first functional part or attached to the first functional part, the arbor having a first axis, the first functional part being adapted to transmit at least one selected from the group of a translational movement and a rotational movement to another component of the clockwork mechanism,  
 	- a spring, 
 	- a casing including a housing having at least one second axis, 
 	- a first guide surface in the housing, 
 	- a first stop in the housing, and
 	- a second stop arranged on the mobile part, 
 	the spring being arranged in the housing between the first and second stops, 
 	the arbor of the mobile part being guided by at least the first guide surface of the housing and being movable between a first functional position of the mobile part and a second position different translationally from the first position along a length of the second axis of the housing, 
 	wherein the arbor has a second functional part located opposite the first functional part relative to the second stop along the first axis, and accessible from outside the housing. 


 	11. The A clockwork module as claimed in claim 1, including: 
 	- n mobile parts, each including (i) a first functional part of a clockwork movement and (ii) at least one selected from the group consisting of a translational arbor and a rotational arbor of the mobile part, the arbor being integral with the first functional part or attached to the first functional part, the arbor having a first axis, each of the first functional parts being adapted to transmit at least one selected from the group of a translational movement and a rotational movement to another component of the clockwork mechanism,  
 	- n springs, 
 	- a single casing including n housings, each having a second axis, 
 	- n first guide surfaces in the housings, 
 	- n first stops in the housings, and 
 	- n second stops arranged on the mobile parts, 
 	the n arbors being guided by at least the first guide surfaces, the n springs being arranged in the housings between the first and second stops, in which n is a natural whole number strictly greater than 1, 
 	the arbor of each of the mobile parts being guided by at least the first guide surface of the housing between a first functional position of the mobile part and a second position different translationally from the first position along the second axis of the housing, 
 	wherein, in at least one of the n mobile parts, the arbor has a second functional part located opposite the first functional part relative to the second stop along the first axis, and accessible from outside the housing. 


	28. The clockwork module as claimed in claim 11, wherein each of the n other mobile parts includes a second functional part located opposite the first functional part relative to the second stop along the first axis, and accessible from outside the housing.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-3, 5-10, 12-17, 19-27, and 29, the prior art does not teach or reasonably suggest a clockwork module including:
a mobile part including (i) at least a first functional part of a clockwork movement, and (ii) an arbor, the first functional part being adapted to transmit at least one selected from the group of a translational movement and a rotational movement to another component of the clockwork mechanism, the arbor of the mobile part being guided by at least the first guide surface of the housing and being movable between a first functional position of the mobile part and a second position different translationally from the first position along a length of the second axis of the housing, wherein the arbor has a second functional part located opposite the first functional part relative to the second stop along the first axis, and accessible from outside the housing
in combination with the remaining limitations of the claims.
Regarding claims 11 and 28, the prior art does not teach or reasonably suggest a clockwork module including: 
n mobile parts, each including (i) a first functional part of a clockwork movement and (ii) at least one selected from the group consisting of a translational arbor and a rotational arbor, each of the first functional parts being adapted to transmit at least one selected from the group of a translational movement and a rotational movement to another component of the clockwork mechanism,  the arbor of each of the mobile parts being guided by at least the first guide surface of the housing between a first functional position of the mobile part and a second position different translationally from the first position along the second axis of the housing, wherein, in at least one of the n mobile parts, the arbor has a second functional part located opposite the first functional part relative to the second stop along the first axis, and accessible from outside the housing
in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on T&Th 1-7pm EST, W 3:30-7:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844